FILED
                              NOT FOR PUBLICATION                           DEC 6 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EBER ISAAC PORRAS,                               No. 12-71379

               Petitioner,                       Agency No. A070-967-311

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Eber Isaac Porras, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen deportation

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the agency’s denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Porras’s motion to reopen

as untimely where the motion was filed thirteen years after IJ’s final order of

deportation, see 8 C.F.R. § 1003.23(b)(1), and Porras failed to establish prima facie

eligibility for asylum, withholding of removal, or relief under the Convention

Against Torture, see Najmabadi, 597 F.3d at 986 (agency may deny a motion to

reopen based on failure to establish a prima facie case for the relief sought);

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (“vague and

conclusory allegations” insufficient to establish prima facie eligibility). Because

Porras’s motion did not allege facts that would establish eligibility for relief, he

was not entitled to an evidentiary hearing. See 8 U.S.C. § 1229a(c)(7)(B).

      Finally, we lack jurisdiction to review the agency’s decision not to exercise

its sua sponte authority to reopen deportation proceedings. See Mejia-Hernandez

v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2